DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bogatin (U.S. Pub. No. 2021/0099749) in view of Hughes (U.S. Pub. No. 2009/0122766).
Regarding claims 1, 9 and 17, Bogatin teaches a system for prioritizing content delivery (fig. 1, 5-6, 22, 30, page 3, par [0043]) comprising:
 	a headend configured (fig. 1) to: receive a plurality of content files, each of the plurality of content files associated with one of a plurality of content types (page 3, 5-6, par [0058, 0067, 0069, 0071]) (see for delivery of any media content type, for example, audio, music, data files, web pages, advertising, software, software updates, IoT data, weather, application, application data, "best of web" content, e-delivery of materials, etc.);  
save each of the plurality of content files in one of a plurality of delivery queues according to the content type of the content file (page 1, 4, par [0013-0015, 0064]), each delivery queue associated with a priority (page 4, par [0064]) (see delivery of content using remnant capacity may be queue-driven.  All of the content to be delivered may be placed into the queue with attributed priority levels for each portion of content, and then served from the queue automatically upon remnant capacity availability, coordinating which content is served in which sequence per what rule.  Content may also be retransmitted 
using remnant capacity.  User preferences (queuing), and the remainder of content may all be used in prioritizing within queues); and 
deliver, over one or more networks to one or more affiliate systems (radio stations) (fig. 1, 5), the plurality of content files saved in the plurality of delivery queues (page 1, 3-4, par [0013-0015, 0059, 0061, 0064]), the transmission order of the plurality of content files based on the priority of the delivery queue (page 16, par [0169]) (see the prioritization or delivery method determination may also be based 
on the number of intermediate devices that require the content.  A master queue of content scheduled to be broadcasted may then be developed.  The content may be broadcasted in parallel to updating the intermediate devices about the type of content that is being scheduled to be broadcasted). 
 Bogatin teaches the prioritization or delivery method a master queue of content scheduled to be broadcasted may then be developed.  The content may be broadcasted in parallel to updating the about the type of content that is being scheduled to be broadcasted (page 16, par [0169]); that is obvious to the transmission order of the plurality of content files based on the priority of the delivery queue.
However, Hughes teaches the transmission order of the plurality of content files based on the priority of the delivery queue (fig. 4, 6, page 1, 5-6, par [0010, 0055-0056]) (see the queues 412 by selecting data from the queues 412 according to a scheduling algorithm, and scheduling the data for transmission over an air interface of the node, Thus a priority 1 or "High" priority queue will always be immediately serviced.  A priority 2 or "Medium" priority queue will always be immediately serviced unless there is priority 1 data.  A priority 3 or "Low" priority queue will always be immediately serviced unless there is priority 1 and/or priority 2 data, and a scheduling algorithm for use with the queue structure of FIG. 4.  that each time a packet is "selected", the packet may be placed into a time slot or otherwise scheduled for transmission in order of selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Bogatin with Hughes, in order to provide the priority queues 408, if any, will receive immediate and complete service from the queue server 414, so that any data placed in these queues 412 will be immediately scheduled for transmission.  The priority queues 408 may be prioritized to provide multiple priority levels to this preemptive service.  Thus a priority 1 or "High" priority queue will always be immediately serviced (see suggested by Hughes on page 5, par [0055]).
	
Regarding claims 2, 10 and 18, Bogatin teaches the plurality of content types include (i) a voicetrack type, (ii) a spot type, (iii) an imaging piece type, and (iv) a music type (fig. 10, page 3, par [0058]) (see for delivery of any media content type, for example, audio, music, data files, web pages, advertising, software, software updates, IoT data, weather, application, application data, "best of web" content, e-delivery of materials, etc.). 

Regarding claims 4, 12 and 20, Therefore, teaches the headend is further configured to: identify the content type of a content file according to a file marking associated with the content file (fig. 2, page 7, par [0086]) (see the content providers 212A and 212B may also provide video and audio content as well as metadata for the content.  The metadata may include the content title, actors or actresses, and various other identifying data including various categories such as genres and the like). 
 
Regarding claims 5, 13 and 21, Hughes teaches the headend is further configured to: save two or more of the plurality of content files in the same delivery queue (page 1, par [0012]) (see storing a plurality of data packets in a plurality of queues for transmission), And
Bogatin teaches the content type of the two or more of the plurality of content files are different (page 3, par [0058]) (see for delivery of any media content type, for example, audio, music, data files, web pages, advertising, software, software updates, IoT data, weather, application, application data, "best of web" content, e-delivery of materials, etc.). 
Therefore, the combination of Hughes and Bogatin is teaching the limitation of claim.
 
Regarding claims 6, 14 and 22, Bogatin teaches the headend is further configured to: generate an inventory list of the plurality of files (page 16, par [0169]) (see the remnant content delivery system may also be used for delivering device, the device, software and applications are associated with an intermediate device or device to form an inventory list, the inventory list may be communicated to the content service provider.  The inventory list may also include device identifiers, software identifiers and application identifiers.   for available updates by comparing the list to what is available);  
deliver, over the one or more networks to one or more of the affiliate systems, the inventory list (fig. 1, page 16, par [0169]);  and 
receive at least one of (i) a request to send one of the content files in the inventory list(page 16, par [0169])  or (ii) a request to resend one of the content files in the inventory list (page 16, par [0168-0169]) (see replay app generates a list 2520). 
 
Regarding claims 7, 15 and 23, Bogatin teaches an affiliate system configured to substitute one of the plurality of content files with a substitute content file (fig. 1, page 9, par [0110]) (see provide different types of data to the intermediate devices including software, video replaced, original video 
content, audio content and the like). 
 
Regarding claims 8, 16 and 24, Bogatin teaches the headend is further configured to (fig. 1): receive a command to deliver one or more of the plurality of content files via (i) an internet channel (page 1, 3, par [0010, 0059]) (see webpage or consume a video on the Internet, and multicast Internet Protocol (IP) delivery network), (ii) a satellite channel (page 3-4, 6, 9, par [0061, 0065, 0072, 0109]) (see satellite system), or (iii) a combination of (i) and (ii) (fig. 5, page 9, par [0109-0112]);  and deliver the one or more content files according to the command (fig. 1, 5, page 9, par [0109-0113]) (see the schedule by 
which all content and commands are sent to the intermediate device including receiving content prioritization information). 

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bogatin (U.S. Pub. No. 2021/0099749) in view of Hughes (U.S. Pub. No. 2009/0122766), and further in view of Testicioglu (U.S. Pub. No. 2015/0043335).
Regarding claims 3, 11 and 19, Hughes teaches the headend is further configured to: 
receive a new priority level (page 4-5, par [0044, 0055]) (see multiple queues, prioritized queues, and the 
like, the node 300 may include multiple prioritized queues to assist in providing various service levels, and the priority queues 408 may be prioritized to provide multiple priority levels to this preemptive service.  Thus a priority 1 or "High" priority queue will always be immediately serviced.  A priority 2 or 
"Medium" priority queue), and set the priority of the corresponding delivery queue to the new priority level (page 4-5, par [0044, 0055]) (see prioritized queues, provide multiple priority levels to this preemptive service.  Thus a priority 1 or "High" priority queue). But Hughes does not mention delivery queue pair.
	However, Testicioglu teaches delivery of services, the classification tree to prioritize, schedule, and instruct packet engines 320A-N to process data packets according to a defined policy of network traffic optimization and a classification of network connections, the type of connection, the time of 
the connection, the type of network, the contents of the network traffic, and delivery queue pair (fig. 1, 5, page 3, 5-6, par [0033, 0046, 0050]) (see one or more of packet scheduling queues, such as a pair of wait-free or lock-free queues, at QoS engine 310.  Packet scheduling queues can be used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Bogatin and Hughes with Testicioglu, in order to provide scheduling request can further include configuration information such as a link identification, a link rate for the identified link, an identification of a service class, a priority associated with the service class, a service class rate, an identification of a sub-class, and a priority associated with the sub-class.  (see suggested by Testicioglu on page 6, par [0050]).


 
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                       August 6, 2021